Citation Nr: 1709351	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-34 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for benign skin neoplasms, to include squamous cell and basal cell cancers.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issues of entitlement to an earlier effective date based upon clear and unmistakable error for tinnitus and right ear hearing loss are not before the Board, and will not be addressed in this decision.  Although the January 2013 rating decision on appeal denied service connection for tinnitus and right ear hearing loss, and those denials were appealed when the Veteran filed a December 2013 notice of disagreement, service connection for tinnitus and right ear hearing loss was granted in full in a May 2014 rating decision that assigned an effective date of May 20, 2014 for both disabilities.  In July 2014, the RO issued another rating decision noting that there had been clear and unmistakable error in the May 2014 rating decision, and assigned an earlier effective date of September 13, 2012 for the grant of service connection for tinnitus and right ear hearing loss.  The record does not reflect that the Veteran filed a notice of disagreement with regard to the effective dates assigned the May 2014 or July 2014 rating decisions, and the Veteran testified in his August 2015 hearing before the Board that he was satisfied with the effective dates assigned for service connection for tinnitus and right ear hearing loss.  

The issues of entitlement to service connection for benign skin neoplasms, to include squamous cell and basal cell cancers, and entitlement to service connection for left ear hearing loss are addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  In a February 1989 decision, the Board denied a claim for service connection for squamous and basal cell carcinomas; the decision was not appealed, nor was a motion for reconsideration filed.

2.  In a July 1994 rating decision, the RO reopened and then denied entitlement to service connection for squamous and basal cell carcinomas, claimed as due to exposure to Agent Orange.  This decision was not appealed nor was additional evidence received within the appeal period.

3.  Evidence received since the unappealed July 1994 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for benign skin neoplasms.


CONCLUSIONS OF LAW

1.  The unappealed July 1994 RO decision that denied entitlement to service connection for squamous and basal cell carcinomas, claimed as due to exposure to Agent Orange, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).   

2.  The criteria to reopen the claim of entitlement to service connection for benign skin neoplasms, to include squamous cell and basal cell cancers, have been met.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  Unless the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2016); see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2014).  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection will be granted if it is shown that the veteran has a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for squamous and basal cell carcinomas was initially denied by a May 1988 rating decision, which the Veteran appealed.  This appeal resulted in a February 1989 Board denial on the grounds that the first medical evidence of the existence of carcinomas was in November 1985, more than 15 years after his separation from active service, showing a lack of evidence supporting a connection between the Veteran's service and the disability.  That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

A July 1994 rating decision reopened and denied a claim of service connection for squamous and basal cell carcinomas, claimed as due to exposure to Agent Orange on the grounds that squamous and basal cell carcinomas were not among the disabilities presumed to have a positive association with exposure to herbicide agents.  There was no appeal filed for the decision, nor was any new and material evidence received within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

In a September 2014 statement of the case, the RO reopened and adjudicated the claim on the merits.  However, the RO's decision to reopen the claim is not binding on the Board, and must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

Since the last final denial in 1994, VA has received private treatment records, including an August 2014 letter from his treating physician stating that it is possible that the Veteran's exposure to Agent Orange increased the likelihood of his skin cancers, and an August 2015 letter from the Veteran's dermatologic surgeon finding that it is likely that some of the chemicals the Veteran was exposed to during his military service have contributed to the development of his skin cancers.  This information constitutes new and material evidence as to service connection for benign skin neoplasms, to include squamous cell and basal cell cancers, as the evidence goes towards the existence of a nexus between service and the claimed disability.  

The evidence thus relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for benign skin neoplasms, to include squamous cell and basal cell cancers, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for benign skin neoplasms, to include squamous cell and basal cell cancers, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran asserted in his hearing before the Board in August 2015, that he sought treatment relevant to his benign skin neoplasms in 1988 to 1991 from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  Upon remand, request all records from the Philadelphia VAMC, to include archived records from the 1980s.  See 38 C.F.R. § 3.159(c)(2) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, a VA examination should be conducted to obtain an opinion regarding the Veteran's benign skin neoplasms that addresses the Veteran's assertion that sun exposure and exposure to herbicide agents during his service in Vietnam caused his current skin disability.  

The Veteran testified at his hearing before the Board that his left ear hearing loss has worsened since the most recent audiological examination, which was conducted in May 2014.  The Veteran's claim was denied because his left ear hearing loss did not meet the level of a hearing loss disability for VA purposes per 38 C.F.R. § 3.385.  Therefore, it is necessary to schedule the Veteran for a new examination to determine whether he now has a left ear hearing loss disability.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must attempt to obtain the Corporal Michael J. Crescenz VAMC in Philadelphia, Pennsylvania, and any VA Community-Based Outpatient Centers associated with that VAMC, to request all records related to the Veteran's treatment, to specifically include treatment in 1988 to 1991.  The request must include a search of any archived paper records.   

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine if his skin neoplasms are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

After reviewing the claims file, performing any necessary examinations, and with consideration of the Veteran's statements, the examiner is to provide an opinion as to whether any degree of any currently or previously diagnosed skin neoplasms, to include squamous cell and basal cell cancers, were caused by or are related to his military service.  The examiner is to specifically discuss the Veteran's assertion that the disability is caused by excessive sun exposure and exposure to herbicide agents during his service in Vietnam.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an audiological examination with an appropriate VA examiner to determine whether any left ear hearing loss is related to his military service.  Any indicated diagnostic tests and studies, to include an audiogram by a state-licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

If a current left ear hearing loss is found for VA purposes under the provisions of 38 C.F.R. § 3.385, the examiner must state whether any degree of the left ear hearing loss is related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


